DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has submitted over 300 references for the examiner’s consideration in the five Information Disclosure Statements filed to date. Of these, numerous references, such as CN104903661 and CN106661477, do not appear particularly pertinent to the instant claims.  It is unclear why these were cited because they do not appear to be "material to patentability" of the claimed invention (37 CFR 1.56).
MPEP 2004, particularly paragraph (13), sets forth guidelines to aid applicants in their duty of disclosure. In this section it is stated: 
"It is desirable to avoid submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant or marginally pertinent cumulative information.  If a long list is submitted, highlight those documents, which have been specifically brought to the applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc., v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 2d 1388, 178 USPQ 577 (5th Cir. 1973), cert. denied 414 U.S. 874 (1974).” 

The examiner requests that applicant provide a list of the 3-5 most pertinent references and their relevance to the elected invention. 


Election/Restrictions
Applicant’s election without traverse of Group V, claims 21-25 and the composition consisting of 20.5% by mass of 1131-E, 51.7% of R-32 and 27.8% of 1234yf in the reply filed on February 28, 2022 is acknowledged. The examiner notes that claim 1 should have been included in this group and apologizes for the oversight.
The elected composition is free of the prior art. The examiner then chose a second composition, that of Point S in claim 25. This composition is not allowable for the reasons given below. Search and examination were not extended beyond these two compositions. 
Claims 2-24 and 26-31 are withdrawn from consideration by the examiner as being drawn to inventions and embodiments non-elected without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
16/911,816				1-14

16/912,003				1-29
16/912,055				1-27
16/912,068				1-40
16/912,112				1-29
16/912,130				1-26
16/912,166				1-39
16/913,358				1-32
16/912,161				1-29
16/913,419				1-37
16/913,448				1-31
16/913,454				1-30
16/913,500				1-28
16/913,506				1-27
16/913,512				1-30
16/913,540				1-30
16/913,556				1-26
16/913,589				1-30
16/913,648				1-13
16/955,565				1-15
16/993,582				27-31
17/136,514				27-38
17/260,762				1-56

17/260,838				2-13, 15-17, 19 
17/260,870				1-48
17/358,806				1-32
17/549,392				1-11, and
17/554,863				1-10,
all in view of JP 2013-172615. Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited. Specific components are not disclosed. 
	The JP reference discloses an air conditioner (air conditioning device) comprising: a compressor that compresses a refrigerant; a motor (electric motor 2) that
drives the compressor; and a power conversion device (power conversion device 10, matrix converter 51) that is connected between an AC power source and the motor, the
power conversion device having a switching element, and controlling the switching element so that the output of the motor reaches a target value (in particular, see
paragraphs [0050]-[0068] and [0083]-[0089], and fig. 1 and 3). It would have been obvious at the time of filing to use the apparatus of the JP in the invention as presently recited, because these applications recite compositions which are suitable for use in air conditioning devices and which overlap the compositional limits of the present claims, and the JP reference teaches a suitable air conditioning device.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2016/0333243 A1 in view of JP 2013-172615. The Fukushima .  	
	The JP reference discloses an air conditioner (air conditioning device) comprising: a compressor that compresses a refrigerant; a motor (electric motor 2) that
drives the compressor; and a power conversion device (power conversion device 10, matrix converter 51) that is connected between an AC power source and the motor, the
power conversion device having a switching element, and controlling the switching element so that the output of the motor reaches a target value (in particular, see
paragraphs [0050]-[0068] and [0083]-[0089], and fig. 1 and 3). It would have been obvious at the time of filing to use the apparatus of the JP in the invention of Fukushima, because Fukushima compositions which are useful in air conditioning and which overlap the percentages recited by applicant, and the JP reference teaches a suitable air conditioning device.

No additional references have been cited in this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761